Case: 20-50455      Document: 00515834821         Page: 1    Date Filed: 04/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 23, 2021
                                  No. 20-50455
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Abraham Rodriguez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-1081-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Abraham Rodriguez was convicted of conspiracy to possess with
   intent to distribute a controlled substance, methamphetamine, and was
   sentenced to 210 months of imprisonment and a five-year term of supervised
   release. He contends that the district court erred by including various special


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50455     Document: 00515834821           Page: 2   Date Filed: 04/23/2021




                                    No. 20-50455


   and additional conditions of supervised release in the written judgment that
   it failed to orally pronounce at sentencing. Rodriguez seeks remand to permit
   the district court to conform the written judgment to the oral
   pronouncement.
          “The district court must orally pronounce a sentence to respect the
   defendant’s right to be present for sentencing.” United States v. Diggles, 957
   F.3d 551, 556 (5th Cir.) (en banc), cert. denied, 145 S. Ct. 825 (2020).
   Conditions of supervised release that are required under 18 U.S.C. § 3563(d)
   need not be orally pronounced. Id. at 558. However, the district court must
   pronounce “special” conditions—i.e., those that are discretionary under
   § 3563(d)—to allow the defendant an opportunity to object. Id. at 559.
          If the written judgment conflicts with what the district court
   pronounced at sentencing, the oral pronouncement controls. Id. at 557. The
   written judgment conflicts with the oral pronouncement when the written
   judgment “broadens the restrictions or requirements of supervised release.”
   United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006). In that instance,
   “the appropriate remedy is remand to the district court to amend the written
   judgment to conform to the oral sentence.” United States v. Omigie, 977 F.3d
   397, 406 (5th Cir. 2020) (quoting Mireles, 471 F.3d at 557).
          We review preserved challenges to conditions of supervised release
   for abuse of discretion; we review forfeited challenges for plain error. See
   United States v. Franklin, 838 F.3d 564, 566 (5th Cir. 2016). A defendant
   forfeits a challenge to a condition of supervised release if the defendant had
   the opportunity to object in the district court but did not. Diggles, 957 F.3d
   at 560. When a defendant did not have the opportunity to object because the
   district court failed to pronounce a condition that required oral
   pronouncement, we review the asserted error, as if preserved, for abuse of
   discretion. United State v. Martinez, 987 F.3d 432, 434 (5th Cir. 2021).




                                         2
Case: 20-50455     Document: 00515834821            Page: 3   Date Filed: 04/23/2021




                                     No. 20-50455


          Rodriguez challenges eight conditions of supervised release.
   Rodriguez’s presentence investigation report recommended certain
   conditions of supervised release, and the district court orally adopted the
   report at the sentencing hearing. See Diggles, 957 F.3d at 560.
          Four of the challenged conditions do not conflict with the orally
   adopted report: (1) the condition to provide financial information as long as
   Rodriguez owed money in child support; (2) the prohibition on incurring new
   debt without approval from the probation officer; (3) the requirement to
   attend a General Equivalency Diploma Program; and (4) the requirement to
   attend a parenting course.       Accordingly, Rodriguez had notice and an
   opportunity to object to these challenged conditions. See id. at 554–55, 560.
   Rodriguez’s arguments related to these special conditions fail “for the same
   reason that plain-error review applies: the judge informed [him] of the
   conditions, so [he] had an opportunity to object.” Id. at 560.
          The other four conditions, however, do conflict with the conditions
   pronounced by the court’s statements and adoption of the presentence
   investigation report at sentencing, and so we review for abuse of discretion.
   See Martinez, 987 F.3d at 434.
          (1) The written judgement requires Rodriguez to pay alimony, but—
   as the government concedes—alimony is mentioned nowhere in the
   presentence investigation report or in the district court’s comments at
   sentencing. The district court abused its discretion by adding an alimony
   condition.
          (2) The written judgment states that Rodriguez “must participate in
   a substance abuse treatment program.” At sentencing, however, the district
   court said that “in the event that [need of treatment] is indicated [by a
   substance abuse test], [Rodriguez] will be ordered to participate in any
   substance abuse treatment program that may be required.” The written




                                          3
Case: 20-50455     Document: 00515834821             Page: 4   Date Filed: 04/23/2021




                                      No. 20-50455


   judgment conflicts with this oral pronouncement by making treatment
   required rather than contingent on a test. The district court avoids a
   potential delegation problem by stating that Rodriguez “will be ordered to
   participate” if needed. Only a district court—not a probation officer—can
   require substance abuse treatment. Franklin, 838 F.3d at 568. Here, the
   district court’s pronouncement says that it will subsequently issue an order
   for treatment if the need arises. The district court therefore abused its
   discretion by ordering treatment in the written judgment.
          (3) The written judgment requires Rodriguez to abstain from “alcohol
   and any and all intoxicants” during treatment. Neither the presentence
   investigation report nor the district court’s comments at sentencing mention
   abstaining from alcohol and intoxicants.          The district court abused its
   discretion by adding this condition.
          (4) The written judgment states that Rodriguez “shall participate in
   workforce development programs.” At sentencing, however, the district
   court said that it would “order that Workforce Development be made
   available to you in the event that you need some assistance in securing
   employment.” The mandate in the written judgment conflicts with the
   option in the district court’s oral pronouncement. The district court abused
   its discretion by ordering Rodriguez to participate in a workforce
   development program rather than simply ordering that such a program be
   made “available” to him.
                                  *        *         *
          Rodriguez’s sentence is AFFIRMED in part and VACATED in
   part. The case is REMANDED for amendment of the written judgment to
   conform to the oral pronouncement.




                                           4